236 F.3d 662 (11th Cir. 2000)
UNITED STATES of America, Plaintiff-Appellee,v.Gloria SANTA, a.k.a. Gloria Santa-Betancur, Defendant-Appellant.
No. 99-12086.
United States Court of Appeals, Eleventh Circuit.
December 28, 2000.January 10, 2001

[Copyrighted Material Omitted]
Appeal from the United States District Court for the Southern District of  Florida.(No. 98-00794-CR-DLG), Donald L. Graham, Judge.
Before TJOFLAT, HILL and POLITZ* Circuit Judges.
TJOFLAT, Circuit Judge:

I.
A.

1
In August, 1998, a Confidential Informant ("CI") working with the Drug  Enforcement Agency ("DEA") began communicating with Juan Ramirez and his wife,  Gloria Santa, about purchasing approximately one kilogram of heroin. Ramirez  informed the CI that he expected to receive a kilogram of heroin on or about  October 4, 1998, and that they could arrange a sale then. In the meantime, the  CI kept in touch with Ramirez and Santa by telephone and by visiting them at  their place of employment, Tony's Furniture Store ("the Store") in northwest  Miami.


2
During a series of recorded telephone conversations, the CI arranged to meet  Ramirez and Santa at the Store on October 5, 1998, to purchase a "sample" amount  of heroin. DEA agents set up surveillance at the Store and equipped the CI with  a body wire. Once inside the Store, the CI purchased 1.7 grams of heroin from  Ramirez for $100, and the two discussed a possible sale of the entire kilogram.  Ramirez told the CI that if the CI found the sample to be acceptable, Ramirez  could arrange a larger transaction at Ramirez and Santa's residence in Miami  Lakes. The CI stated that he first needed to show the sample to his "people,"  and that he would be in touch about the larger deal.


3
The CI placed a phone call to Ramirez later that day and told him that he liked  the sample and wanted to make another buy. Ramirez instructed the CI to get in  touch with Santa so that she could contact the heroin supplier and make  arrangements. As directed, the CI called Santa, explained that he had $5,000 to  buy heroin, and asked her to get in touch with the supplier. Santa promised to  notify the CI after speaking with the supplier, but the CI did not hear back  from her.


4
The DEA agents continued their surveillance at the Store through Wednesday,  October 7. On that day, the CI called Ramirez to find out whether he wanted to  proceed with the heroin deal.1 Ramirez told the CI that the supplier would be at  the Store at 12:30p.m., and instructed the CI to call back at 1:00p.m. to find  out whether the supplier would agree to make the sale. When the CI called back  as instructed, Ramirez told him that the supplier had agreed to go forward with  the transaction and that the CI was to be at the Store in one hour with the  money.


5
Although the record is not entirely clear, it appears that the CI showed up to  meet Ramirez and the supplier-Gilbert Gallego-at the Store sometime before  4:00p.m. Plans were made during that meeting to complete the drug transaction at  Ramirez and Santa's apartment.2 Someone (presumably Ramirez) began to give  directions to the apartment but was interrupted by Gallego, who suggested that  the parties meet back at the Store at 4:00p.m. and then proceed from there to  Ramirez and Santa's apartment to complete the deal.


6
At approximately 4:00p.m., Ramirez, Santa, Gallego, the CI, and an undercover  DEA agent posing as the CI's "money man" met at the Store. They confirmed that  the transaction would occur at Ramirez and Santa's apartment in Miami Lakes.  Gallego would leave the Store alone and bring the heroin to the apartment from  an undisclosed location. Ramirez, Santa, and Gallego were led to believe that  the undercover agent's role was to guard the purchase money somewhere outside  the apartment while the CI went inside to inspect the drugs. If the drugs looked  good, the CI would leave the apartment, get the money from the undercover agent,  and return to complete the exchange.


7
The parties left the Store at approximately 4:25, with Ramirez and Santa in the  front car leading the way to the apartment. The CI and the undercover agent  followed Ramirez and Santa in another car, and Gallego left in his vehicle to  retrieve the heroin. While en route, the CI and the undercover agent advised the  surveilling agents that the group would complete the heroin transaction at  Ramirez and Santa's apartment. The DEA had established surveillance at the  apartment earlier in the day because both Ramirez and Santa had indicated during  previous conversations with the CI that the transaction would take place there.3


8
Ramirez, Santa, the CI, and the undercover agent arrived at the apartment at approximately 4:50, and the CI followed Ramirez and Santa inside. The undercover  agent apparently "left the area," although the record is unclear about where he  went.4 The DEA agents had instructed the CI that when he saw the heroin, he was  to tell Ramirez and Santa that he was going outside to get the money. As he  exited the apartment under that guise, he was to give a prearranged visual  signal to the surveilling agents meaning, "I've seen the drugs."


9
After Ramirez, Santa, and the CI arrived at the apartment, Gallego called  Ramirez from the road to let them know that he was stuck in traffic. While  waiting for Gallego to arrive, Santa left the apartment briefly to pick up her  children, ages two and four, from somewhere in the apartment complex. The CI  also left the apartment periodically to check in with the undercover agent.  After another call from Gallego, the CI went out to inform the agent that the  heroin would soon be at the apartment.


10
At 6:50, approximately fifteen minutes after hearing from the CI that Gallego  was close by, the surveilling agents observed Gallego arrive at the apartment  complex. He emerged from his vehicle carrying a white plastic shopping bag.  Agents then saw Ramirez exit the apartment, but lost sight of him for a short  time. When agents spotted Ramirez again, he was carrying a white plastic bag  similar to the one Gallego had been carrying. Ramirez brought the bag into his  apartment, according to one of the surveilling agents, "as covertly as  possible." The CI followed Ramirez into the apartment, and then emerged three to  five minutes later giving the prearranged signal to the DEA agents indicating  that he had seen the heroin. Gallego had already left the area in his truck,  never having entered the apartment.


11
Within thirty seconds of seeing the CI's signal, two DEA agents-LeClair and  Mokwa-and Detective O'Hara of the Hollywood, Florida Police Department  approached Ramirez and Santa's first floor apartment. Mokwa went around to guard  the sliding glass doors in the back of the apartment, which opened onto a golf  course. Meanwhile, LeClair and O'Hara announced themselves at the front door by  yelling "police," and found the door locked when they attempted to open it.  LeClair kicked in the front door, and he and O'Hara entered with their guns  drawn. Mokwa then returned from the rear of the apartment and entered through  the front door.


12
After entering the apartment, LeClair spotted Ramirez approaching the agents  from a hallway. The agents ordered Ramirez onto the floor and handcuffed him,  and then made a protective sweep of the apartment to find any other persons who  were inside. The agents found Santa in the hall bathroom giving her children a  bath. Mokwa told her to wrap them up and bring them into the living room, which  she promptly did. Santa was neither placed on the floor nor handcuffed.


13
Approximately two to three minutes after the forced entry, while the other  agents were securing the apartment, Mokwa advised Ramirez of his Miranda rights.  LeClair told Ramirez that the agents knew there were drugs in the apartment, and  asked "if he would just make things easy and tell [the agents] where the drugs  were." The agents' weapons were holstered by this time. Ramirez, still on the  floor in handcuffs, told the agents that they could search the apartment, and  that the heroin was beneath the sink in the master bathroom.5


14
After finding the heroin precisely where Ramirez said it would be, the agents  led Ramirez to a table in his living room/dining room area. They removed his  handcuffs and asked him to sign a written consent form written in Spanish.6  Essentially, the agents were asking Ramirez to give his written consent to the  search that had just taken place. Ramirez read the consent form silently and  signed it.7 According to the DEA agents' testimony at the suppression hearing, a  total of five to ten minutes passed between the initial police entry and  Ramirez's signing of the consent form.8


15
Santa was placed under formal arrest after the heroin was found in the bathroom,  and Gallego was stopped and arrested by agents who had followed his vehicle from  the Miami Lakes apartment. On October 16, 1998, a Southern District of Florida  grand jury returned a two-count indictment against Ramirez, Santa, and Gallego  pursuant to 21 U.S.C.  846 for conspiracy to possess with intent to distribute  heroin in violation of 21 U.S.C.  841(a)(1), and, pursuant to 21 U.S.C.   841(a)(1) and 18 U.S.C.  2, for possession with intent to distribute heroin.

B.

16
Ramirez and Santa filed motions to suppress the heroin seized during the search  of the Miami Lakes apartment, alleging that the agents' warrantless entry was  unlawful and that the subsequent consent given by Ramirez was invalid.9 In  response, the Government contended that exigent circumstances-namely, a  possibility that Ramirez or Santa would flee or destroy the drugs-supported  their warrantless entry and search of the apartment. The Government contended in  the alternative that even if the entry were illegal, Ramirez's subsequent verbal  and written consent to search was voluntary and therefore valid.


17
The magistrate judge held a suppression hearing on January 25, 1999, at which  Agent LeClair testified that he felt the warrantless police entry was necessary  because "[the heroin] could be flushed down the toilet. Somebody could escape  through the back door. [The apartment] was on a golf course. It was very hard to  surveil. [Approaching agents could be seen] from the window overlooking the  parking lot...." LeClair further testified that he was afraid a "rip off" would  take place, in which Ramirez and Santa would abscond with the drugs before  Gallego or the CI returned to the apartment. Finally, LeClair stated that the  agents intended to arrest Ramirez, and were afraid he would attempt to leave the  apartment and flee if not apprehended immediately. Despite the agents' plan to  arrest Ramirez and seize the drugs, LeClair conceded that the agents never  attempted to obtain an arrest or search warrant.


18
In his Report and Recommendation ("R & R"), the magistrate judge found that  probable cause to arrest Ramirez and Santa existed when the warrantless entry  was made, but that "the facts in this case would not lead a reasonable,  experienced agent to believe that evidence might be destroyed at the time entry  was made and before a warrant (at least a phone warrant) could be obtained."  Thus, the magistrate judge found that there were no exigent circumstances to  support the agents' warrantless entry. Nonetheless, the magistrate judge  recommended that the motions be denied on the ground that


19
the consent given by ... Ramirez was valid.... [T]here were no guns drawn on  ... Ramirez when he gave his verbal consent, nor were there any threats or  coercion. Rather, the evidence shows that ... Ramirez decided to cooperate  with authorities once he was informed that they were aware the heroin was in  the house. The fact that Ramirez signed a consent to search form buttresses  the finding that the consent was voluntary.


20
The district court adopted the magistrate judge's R & R and denied the motions  to suppress.10 Ramirez chose not to appeal the court's ruling and entered a plea  of guilty to both counts of the indictment. Santa entered a conditional guilty  plea and then filed the instant appeal challenging the district court's denial  of the motion to suppress. We now reverse the district court's denial of Santa's  motion and remand the case for further proceedings.

II.

21
"A district court's ruling on a motion to suppress presents a mixed question of  law and fact." United States v. Zapata, 180 F.3d 1237, 1240 (11th Cir.1999). We  are required to accept the district court's factual findings as true, unless  those findings are shown to be clearly erroneous. Id. "We must further construe  those facts in the light most favorable to the party that prevailed in the  district court, which in this case is the United States." United States v.  Gonzalez, 71 F.3d 819, 824 (11th Cir.1996). The district court's application of  the law to those facts, however, is reviewed de novo. Id.


22
The agents' testimony at the suppression hearing established that law  enforcement officers entered the apartment with two separate goals: (1) to  ensure that evidence of the crime was not destroyed or stolen, and (2) to arrest  Ramirez. Thus, our initial inquiry is whether agents could, absent a search  warrant, lawfully enter the apartment to search for and seize the heroin. If so,  the voluntariness of Ramirez's consent to search is immaterial; no consent was  needed. If the agents could not lawfully enter to search for the heroin, the  question then becomes whether, absent an arrest warrant, police could lawfully  enter the apartment to seize Ramirez. If so, then consent to search areas of the  apartment beyond Ramirez's wingspan would have been necessary, and the  voluntariness of Ramirez's consent is of paramount concern. Finally, even if the  agents' entry was unlawful under theories of both search and arrest, the  question remains whether Ramirez's consent to the search of his apartment, even  if voluntary, was tainted by the illegality and thereby rendered invalid. We  consider each of these issues in turn.

III.
A.

23
"It is a 'basic principle of Fourth Amendment law' that searches and seizures  inside a home without a warrant are presumptively unreasonable." Payton v. New  York, 445 U.S. 573, 586, 100 S.Ct. 1371, 1380, 63 L.Ed.2d 639 (1980). "A  warrantless search is allowed, however, where both probable cause and exigent  circumstances exist." United States v. Tobin, 923 F.2d 1506, 1510 (11th  Cir.1991) (en banc). There is no dispute in this case that police had probable  cause to search the apartment after the CI signaled that the drugs were inside.  The question to be addressed, then, is whether the circumstances were  sufficiently "exigent" to justify the warrantless search.


24
Although "[c]ourts have catalogued several situations in which exigent  circumstances exist, ... it is clear that the exception must be applied  carefully to each factual scenario." United States v. Lynch, 934 F.2d 1226, 1232  (11th Cir.1991) (citing United States v. Blasco, 702 F.2d 1315, 1325 (11th  Cir.1983)). "[T]he general requirement that a search warrant be obtained is not  lightly to be dispensed with, and 'the burden is on those seeking [an] exemption  [from the requirement] to show the need for it....' " Chimel v. California, 395  U.S. 752, 762, 89 S.Ct. 2034, 2039, 23 L.Ed.2d 685 (1969) (alterations and  omissions in original) (quoting United States v. Jeffers, 342 U.S. 48, 51, 72  S.Ct. 93, 95, 96 L.Ed. 59 (1951)). The exigency exception only applies when "the  inevitable delay incident to obtaining a warrant must give way to an urgent need  for immediate action." United States v. Burgos, 720 F.2d 1520, 1526 (11th  Cir.1983). Recognized situations in which exigent circumstances exist include:  "danger of flight or escape; danger of harm to police officers or the general  public; risk of loss, destruction, removal, or concealment of evidence; and 'hot  pursuit' of a fleeing suspect." Blasco, 702 F.2d at 1325.


25
This circuit has recognized that "the need to invoke the exigent circumstances  exception to the warrant requirement is 'particularly compelling in narcotics  cases' because narcotics can be so quickly destroyed." Tobin, 923 F.2d at 1510  (quoting United States v. Young, 909 F.2d 442, 446 (11th Cir.1990)). "The mere  presence of contraband, however, does not give rise to exigent circumstances."  Lynch, 934 F.2d at 1232. "The test of whether exigent circumstances exist is an  objective one. '[T]he appropriate inquiry is whether the facts ... would lead a  reasonable, experienced agent to believe that evidence might be destroyed before  a warrant could be secured.' " Tobin, 923 F.2d at 1510 (quoting United States v.  Rivera, 825 F.2d 152, 156 (7th Cir.1987)).


26
In this case, the Government contends that the officers had to secure Ramirez  and Santa's apartment immediately to prevent the destruction of evidence and  Ramirez's escape. The occupants of the apartment, however, were unaware that  they were under police investigation. Agent LeClair testified that the  surveilling DEA agents were all in unmarked vehicles and that they had done  nothing to disclose their presence to Ramirez, Santa, or Gallego. The agents had  no cause to believe that the CI had "tipped off" the suspects. Thus, there was  nothing to indicate that Ramirez, Santa, or Gallego had become aware of their  presence.11


27
It is well settled that "[c]ircumstances are not normally considered exigent where the suspects are unaware of police surveillance." Tobin, 923 F.2d at 1511.  Ramirez and Santa, unaware of their impending arrest, had no reason to flee or  to destroy the valuable drugs they were trying to sell. Indeed, they intended to  exchange the heroin for a large sum of money. Moreover, it is unlikely that the  suspects would have left their two and four-year-old children behind (whom the  agents knew were in the apartment), or that they would have gotten very far if  they had chosen to flee with them in tow. "[L]aw enforcement officers  confronting this type of situation can, without great difficulty, maintain  surveillance of the premises and either wait to effectuate a valid public arrest  when the suspects emerge or seek [a warrant] from a neutral and detached  magistrate." United States v. George, 883 F.2d 1407, 1413-14 (9th Cir.1989)  (citations omitted).


28
The Government argues, however, that waiting for a warrant would have been too  risky. First, it contends that the level of difficulty in surveilling the  apartment made the situation "touch and go"; agents could not get close to the  apartment without being spotted by the suspects, and the suspects had easy  access to an unguarded rear door that opened onto a golf course. Fearing an  eventual "foot pursuit" across the course,12 agents desired to apprehend the  suspects before they had a chance to exit the apartment.


29
We flatly rejected an identical argument in United States v. Lynch, 934 F.2d  1226 (11th Cir.1991), in which the Government contended that exigent  circumstances existed where, among other things,


30
police could not maintain effective surveillance in Lynch's residential  neighborhood; they were limited to helicopter surveillance which can only  detect movement by vehicles. Because it would have been possible for someone  inside the house to flee undetected on foot, the Government argues, the police  needed to secure the home immediately. We will not hold that the warrantless  search of an individual's home may be justified by the police's inability to  maintain effective surveillance, particularly when no exigency has been  established. Such a holding would run counter to all established [F]ourth  [A]mendment precedent.


31
934 F.2d at 1233 n. 4. As will be explained below, any exigency perceived by the  agents on the evening of October 7 was either unsupported by the evidence or  created by law enforcement officials themselves. As such, it was no exigency at  all, but merely an inexcusable failure to comply with the Fourth Amendment's  warrant requirement. Without more, an inability to maintain effective  surveillance will not suffice to overcome the warrant requirement.


32
The Government's next argument in favor of the warrantless entry is that Ramirez  and Santa would have become suspicious if the CI did not return promptly with  the money, and that their suspicion would have motivated them to destroy the  drugs. Indeed, some courts have held that where the evidence supports an  inference that the suspects expect to meet or contact their co-conspirators  before police can obtain a warrant, it is reasonable for police to assume that  the suspects' suspicions create a substantial risk justifying a warrantless  entry and search. See, e.g., United States v. Clement, 854 F.2d 1116, 1120 (8th  Cir.1988) (per curiam) (failure of courier to return, as expected, with proceeds  from specific drug transaction); United States v. Altman, 797 F.2d 514, 515 (7th  Cir.1986) (per curiam) (same); United States v. Moore, 790 F.2d 13, 16 (1st  Cir.1986) ("Because the sale and the arrests took place immediately outside the  ... apartment, the agents could reasonably believe that the failure of [the  arrested cohorts] to return to the apartment promptly with the money could  create a substantial risk that appellant would flee or destroy evidence.");  United States v. Eddy, 660 F.2d 381, 384-85 (8th Cir.1981) ("the evidence  indicates a rather elaborate scheme ... which would have required [the arrested  cohort's] speedy return to the apartment.").


33
There is no evidence in the record, however, to suggest how soon Ramirez and  Santa expected the CI to return with the money. We cannot discern how far from  the apartment the undercover agent-who was supposedly holding the money-was  located. We are also without information regarding what the CI told Ramirez and  Santa about when he would return to the apartment. Mere speculation about  Ramirez and Santa's suspicions, without any factual support, is not enough to  overcome the warrant requirement. See Lynch, 934 F.2d at 1233; cf. United States  v. Salgado, 807 F.2d 603, 609 (7th Cir.1986) ("A mere possibility that evidence  will be destroyed ... is not enough. Otherwise the requirement of a warrant  would have little meaning in the investigation of drug crimes.").


34
Even if we assume, however, that Ramirez and Santa expected the CI to return to  the apartment within a few minutes of his departure, the agents' warrantless  entry of the apartment was unlawful. This court has held that "a warrantless  search is illegal when police possess probable cause but instead of obtaining a  warrant create exigent circumstances." Tobin, 923 F.2d at 1511 (citing United  States v. Scheffer, 463 F.2d 567, 575 (5th Cir.1972), which held that where  customs agents planned a cocaine delivery and could have controlled the time at  which it took place, the agents had no valid excuse for failing to obtain a  search warrant,13 and United States v. Munoz-Guerra, 788 F.2d 295, 298 (5th  Cir.1986) (holding that where agents can get a warrant instead of revealing  themselves and making immediate entry a foregone necessity, a warrantless search  must be deemed unreasonable)); see also United States v. Duchi, 906 F.2d 1278,  1285 (8th Cir.1990) (holding that evidence must be suppressed where the police  created the exigency that the suspect would open a tampered package and destroy  the evidence therein). It is true that the contraband did not actually arrive at  Ramirez and Santa's apartment until 7:00p.m. on October 7. Thus, probable cause  to believe that the drugs were in the apartment did not exist until that time.  With the information gathered on that day and during the preceding two days,  however, agents had probable cause to believe that the drugs would be in the  apartment on that evening. Indeed, they knew how and when the drugs would be  transported, where they would be received, who would deliver them, and who would  receive them. If this information was sufficient to merit the issuance of a  search warrant before 7:00p.m. on October 7, the warrantless entry cannot be  justified by exigent circumstances.


35
Anticipatory search warrants, i.e., warrants that become effective upon the  happening of a future event, "have repeatedly been upheld where they are  supported by probable cause and the conditions precedent to the search are  clearly set forth in the warrant or supporting affidavit." United States v. Loy,  191 F.3d 360, 364 (3d Cir.1999) (citing United States v. Hugoboom, 112 F.3d  1081, 1085 (10th Cir.1997) (collecting cases)). Indeed, every circuit to have  addressed the question has held that anticipatory search warrants are not  categorically unconstitutional. See, e.g., United States v. Ricciardelli, 998  F.2d 8, 11 (1st Cir.1993); United States v. Garcia, 882 F.2d 699, 702-704 (2d  Cir.1989); Loy, 191 F.3d at 364, United States v. Goodwin, 854 F.2d 33, 36 (4th  Cir.1988); United States v. Wylie, 919 F.2d 969, 974 (5th Cir.1990); United  States v. Rey, 923 F.2d 1217, 1221 (6th Cir.1991); United States v. Leidner, 99  F.3d 1423, 1425-26 (7th Cir.1996); United States v. Bieri, 21 F.3d 811, 814-15  (8th Cir.1994); United States v. Hale, 784 F.2d 1465, 1468-69 (9th Cir.1986),  abrogation on other grounds recognized by United States v. Weber, 923 F.2d 1338  (9th Cir.1990); Hugoboom, 112 F.3d at 1085-87. While adopted across the board by  our sister circuits, the constitutionality of such warrants is a question of  first impression in this circuit.14


36
Anticipatory search warrants have been described as "differ[ing] from  traditional warrants in that they are not supported by probable cause to believe  the items to be seized are at the place to be searched when the warrant is  issued." Loy, 191 F.3d at 364. At first blush, therefore, it would seem as  though such warrants fail to meet the Fourth Amendment's probable cause  requirement. Indeed, the case law in this circuit demands that "probable cause  must exist when the magistrate judge issues the search warrant." United States  v. Harris, 20 F.3d 445, 450 (11th Cir.1994). Construed properly, this statement  does nothing to undermine the legality of anticipatory search warrants,15 for  such warrants are, when properly issued, supported by probable cause. "[T]he  fact that the contraband is not presently located at the place described in the  warrant is immaterial, so long as there is probable cause to believe that it  will be there when the search warrant is executed." Garcia, 882 F.2d at 702  (internal quotes omitted). Indeed, even a warrant based on a known presence of  contraband at the premises rests on the expectation that the contraband will be  there when the warrant is executed. Id. The rationale for upholding the use of  anticipatory search warrants is well set forth in United States v. Gendron, 18  F.3d 955, 965 (1st Cir.1994), where Chief Judge Breyer, now Justice Breyer,  spoke for the panel as follows:


37
In general, the simple fact that a warrant is "anticipatory"-i.e., that it  takes effect, not upon issuance, but at a specified future time-does not  invalidate a warrant or make it somehow suspect or legally disfavored.  Warrants often do specify that they will take effect upon issuance. But the  Constitution imposes no such requirement. Rather, it says that a search must  not be "unreasonable," and that warrants must be supported by "probable  cause." U.S. Const. amend. IV. There is nothing unreasonable about authorizing  a search for tomorrow, not today, when reliable information indicates that,  say, the marijuana will reach the house, not now, but then. Nor does it seem  automatically unreasonable to tie the warrant's search authority to the future  event that brings with it the probable cause (e.g., the time of "delivery of a  large brown package addressed to X with return address Y"). Ricciardelli, 998  F.2d at 10-11. In principle, the use of a "triggering event" can help assure  that the search takes place only when justified by "probable cause"; and  anticipatory warrants may thereby offer greater, not lesser, protection  against unreasonable invasion of a citizen's privacy. As one commentator has  put it, "as a general proposition the facts put forward to justify issuance of  an anticipatory warrant are more likely to establish that probable cause will  exist at the time of the search than the typical warrant based solely upon the  known prior location of the items to be searched at the place to be searched."  2 Wayne H. LaFave, Search and Seizure  3.7(c), at 97 (2d ed.1987). Were  "anticipatory warrants" unlawful, law enforcement agents would have to wait  until the triggering event occurred; then, if time did not permit a warrant  application, they would have to forego a legitimate search, or, more likely,  simply conduct the search (justified by "exigent circumstances") without any  warrant at all. See Vale v. Louisiana, 399 U.S. 30, 34-35, 90 S.Ct. 1969,  1971- 1972, 26 L.Ed.2d 409 (1970); 2 LaFave, supra,  6.5. We are not  surprised that courts have found "anticipatory warrants," considered as a  class, perfectly consistent with the Constitution.


38
Based on this reasoning, we hold that anticipatory search warrants are not per  se unconstitutional. In the proper circumstances, such warrants will better  serve the objective of the Fourth Amendment by allowing law enforcement agents  to obtain a warrant in advance of delivery, rather than forcing them to go to  the scene without a warrant and decide for themselves, subject to  second-guessing by judicial authorities, whether the facts justify a search. See  Garcia, 882 F.2d at 703.


39
Our inquiry now focuses on whether authorities in the instant case could have  obtained an anticipatory warrant to search Ramirez and Santa's apartment on  October 7. If so, we cannot credit the Government's argument that lack of time  to obtain a search warrant once the drugs were delivered necessitated a  warrantless entry, for the agents need not (indeed, they should not) have waited  that long.


40
"As with all warrants, there must be a sufficient nexus between the contraband  to be seized and the place to be searched before an anticipatory warrant can be  issued." Loy, 191 F.3d at 365. Affidavits supporting the application for an  anticipatory warrant "must show, not only that the agent believes a delivery of  contraband is going to occur, but also how he has obtained this belief, how  reliable his sources are, and what part government agents will play in the  delivery." Garcia, 882 F.2d at 703.


41
There is no doubt that agents possessed sufficient information to obtain an  anticipatory search warrant for Ramirez and Santa's apartment several hours  before the forced entry occurred. It was no later than the early afternoon of  October 7 when the DEA knew the location and approximate time of the planned  drug transaction. The parties had agreed that the sale would take place at the  apartment that evening after Gallego delivered the drugs, and the CI promptly  imparted this knowledge to the surveilling agents. Agent LeClair testified that  the CI had provided law enforcement agents reliable information in the past, and  agents had independent confirmation of most of the information on audiotape.


42
We see no reason why agents, with this information, could not have gone before a  magistrate to obtain a search warrant. In the age of telephonic warrants,16 we  doubt that it would have been impossible (or even difficult) to obtain a warrant  by telephone on that Wednesday afternoon. If we were to condone the warrantless  entry of Ramirez and Santa's apartment under the circumstances presented here,  we would effectively allow officers to create exigencies by failing to procure a  warrant while there was time to do so. Every situation would become an eventual  emergency; the practice of obtaining a warrant would soon fall by the wayside,  and the exception would swallow the rule.17 Thus, we hold that in circumstances  such as those presented here, where law enforcement agents have ample time and  information to secure an anticipatory search warrant, lack of time to obtain a  warrant after delivery of the contraband is insufficient to justify a  warrantless search.

B.

43
Just as the warrantless entry was illegal if its purpose was to conduct a  search, so it was if its purpose was to effect Ramirez's arrest.18 Although  Agent LeClair emphasized the agents' fear that the suspects would destroy the  heroin if not apprehended immediately, he also stated that the purpose of the  warrantless entry was to arrest Ramirez.19 During the suppression hearing,  LeClair was called as a defense witness after testifying for the Government, and  the following exchange took place during the Government's cross-examination:


44
Q: [Y]ou went into the apartment to arrest, specifically to arrest Ramirez?


45
A: Yes.


46
Q: There was a possibility you would arrest Santa?


47
A: Yes.


48
Q: But foremost on your mind was the arrest of Ramirez?


49
A: Yes.


50
Q: And ultimately, all these events happened after you went-within two minutes  of your going in to effect the arrest of Ramirez?


51
A: Yes.


52
. . . .


53
Q: Now, along the way, there was a question as to whether agents were pursuing  anyone prior to entering the apartment, but from the very beginning there was  a target in mind. Is that not correct?


54
A: Yes.


55
Q: You did enter the apartment for the purpose of arresting Mr. Ramirez?


56
A: Yes.


57
. . . .


58
Q: You were concerned that he could have left the apartment. Is that correct?


59
A: Yes.


60
Q: And, in fact, there was another door that he could have used to exit?


61
A: As well as I believe a couple of other windows that could have -


62
Q: So, earlier when you answered the question as to pursuit[,] were you  thinking about running kind of pursuit or were you thinking of the broader  context of a pursuit of a subject?


63
A: I believe I was meaning the broader kind of pursuit.


64
Q: Were you thinking that there was no pursuit in that Mr. Ramirez might not  have gotten out of the apartment window or the back door?


65
A: No. It was very feasible he could've gotten out of the apartment.


66
Q: So -


67
A: And foot pursuit, per se.


68
Q: As far as being on his trail, you were on his trail from the time he left  the furniture store?


69
A: Correct.


70
Q: But once the drugs came in and you had the signal, the heat, if you will,  of the circumstances turned up a great deal. Is that not right?


71
A: Yes, it did.


72
Q: So, at that point, once you got the signal, you were very concerned that he  might hightail it out of there?


73
A: Yes.


74
It is clear from LeClair's testimony that the agents' goal when entering the  apartment was to arrest Ramirez. What is equally clear, however, is that agents  did not have an arrest warrant empowering them to do so.


75
"In terms that apply equally to seizures of property and to seizures of persons,  the Fourth Amendment has drawn a firm line at the entrance to the house. Absent  exigent circumstances, that threshold may not reasonably be crossed without a  warrant." Payton v. New York, 445 U.S. 573, 590, 100 S.Ct. 1371, 1382, 63  L.Ed.2d 639 (1980); see also United States v. Standridge, 810 F.2d 1034, 1036  (11th Cir.1987) (per curiam). Conceding that the agents had no arrest warrant,  the Government argues in its brief to this court that exigent circumstances  nonetheless justified the agents' entry of Ramirez and Santa's apartment in that


76
the location of the apartment made it particularly easy for the defendants to  escape or evade the agents. The apartment was located on the first floor of an  apartment complex, with a golf course right behind it. The apartment had a  sliding glass door that opened onto the golf course from which defendants  could readily escape. The agents could not adequately watch the sliding glass  door because they would be seen by the defendants inside. In addition, the  front window of the apartment overlooked the parking lot where agents were  conducting surveillance. Although there was no evidence that Ramirez or Santa  were actually aware of the law enforcement surveillance prior to the agents'  entry into the apartment, it was entirely possible that the defendants would  have observed the agents through the front window, especially because the  agents were wearing their DEA jackets and had to run thirty or forty yards  across the parking lot to get to the apartment. In addition, the location of  the residence within an apartment complex created the risk that the suspects  could flee and endanger the other residents of the complex while evading  arrest.


77
The Government contends that these circumstances would lead a reasonable,  experienced agent to believe that the defendants might escape into the apartment  complex or onto the golf course abutting their apartment before a warrant could  be secured.20 We find no merit in this argument.


78
"The government is not compelled to effect an arrest upon the occurrence of  probable cause to believe a crime has been committed," United States v.  Hultgren, 713 F.2d 79, 87 (5th Cir.1983); they may seek and obtain a warrant  with the intent to exercise it later. The DEA could have secured an arrest  warrant for Ramirez as early as October 5, 1998, when he sold the CI a "sample"  amount of heroin at the Store. Similarly, probable cause to arrest Santa for  conspiracy to possess heroin with intent to distribute arose on October 5, when  she talked with the CI on the phone about arranging the later sale. Thus, agents  could have arrived at the apartment on October 7 armed with warrants for both  suspects. "[W]hile the opportunity to seek a warrant is not determinative, it is  certainly relevant when exigent circumstances are pleaded." United States v.  Duchi, 906 F.2d 1278, 1283 (8th Cir.1990) (internal citation omitted).


79
Moreover, the circumstances relied upon by the Government were not exigent.  Agents could not have been surprised by the location of the apartment or its  surroundings; they had been surveilling it for some time. They could not have  been surprised by the delivery of heroin; they were behind the entire scheme. As  discussed above, there was no evidence to suggest that either of the suspects  was about to flee or destroy the drugs, or that they were even aware of the  agents' surveillance. The urgency arising after the CI emerged from the  apartment was entirely foreseeable-the agents themselves had concocted the ruse.  Ramirez's warrantless in-home arrest may not be justified on the basis of  exigent circumstances which were either nonexistent or created by the Government  itself. See Hultgren, 713 F.2d at 86.

C.

80
While we agree with the district court's conclusion that no exigent  circumstances supported the agents' warrantless entry of Ramirez and Santa's  apartment, this does not end the inquiry. "It is 'well-settled that one of the  specifically established exceptions to the requirements of both a warrant and  probable cause is a search conducted pursuant to consent.' " United States v.  Freyre-Lazaro, 3 F.3d 1496, 1500-01 (11th Cir.1993) (quoting Schneckloth v.  Bustamonte, 412 U.S. 218, 219, 93 S.Ct. 2041, 2043-44, 36 L.Ed.2d 854 (1973)).  We must determine, therefore, whether Ramirez's consent to search the apartment  was valid notwithstanding the illegal entry preceding it.


81
For consent given after an illegal seizure to be valid, the Government must  prove two things: that the consent is voluntary, and that the consent was not a  product of the illegal seizure. United States v. Robinson, 625 F.2d 1211, 1219  (5th Cir.1980). Thus, the voluntariness of consent is only a threshold  requirement; a voluntary consent to search does not remove the taint of an  illegal seizure. Id. at 1220. Rather, the second requirement focuses on  causation: "[w]hether, granting establishment of the primary illegality, the evidence to which instant objection is made has been come at by exploitation of  that illegality or instead by means sufficiently distinguishable to be purged of  the primary taint." Wong Sun v. United States, 371 U.S. 471, 488, 83 S.Ct. 407,  417, 9 L.Ed.2d 441 (1963) (internal quotation omitted).


82
The question whether consent is the product of free will under Wong Sun must be  answered on the facts of each case; no single fact is dispositive. Brown v.  Illinois, 422 U.S. 590, 603, 95 S.Ct. 2254, 2261, 45 L.Ed.2d 416 (1975). Three  factors to be considered in determining whether a voluntary consent was obtained  by exploitation of an illegal seizure are: the temporal proximity of the seizure  and the consent, the presence of intervening circumstances, and, particularly,  the purpose and flagrancy of the official misconduct. Cf. id. at 603-04, 95  S.Ct. at 2261-62 (applying factors to a confession given after an illegal  arrest); Dunaway v. New York, 442 U.S. 200, 218, 99 S.Ct. 2248, 2259, 60 L.Ed.2d  824 (1979) (same); United States v. Valdez, 931 F.2d 1448, 1452 (11th Cir.1991)  (applying factors to consent given following an illegal traffic stop). We assume  without deciding that Ramirez's consent to search was voluntary, and dispose of  the issue on the ground that such consent did not purge the primary taint of the  illegal entry and arrest.


83
The district court adopted the magistrate judge's R & R, which summarized and  decided the issue as follows:


84
Defendants argue that the illegal entry vitiates the consent given by Ramirez.  This Court disagrees. In order for Defendants' position to be correct, this  Court would have to find that Ramirez was so affected by the unlawful entry  that the consent should be considered involuntary. Had the agents followed the  CI back into Defendants' apartment, albeit illegally, rather than having  forcibly entered, and had Ramirez consented to the search, the Court would  have found the consent to be voluntary. There was no evidence presented which  would lead this Court to find that the method in which the agents entered the  apartment was so disturbing or had such an effect on Ramirez as to make his  consent involuntary. This finding is bolstered by the fact that Ramirez  executed a written consent to search form, there was no evidence of hesitation  on his part, and indeed Ramirez not only consented to the search but also told  the agents where to find the drugs.


85
The district court's focus on "voluntariness" misstates the law in this circuit.  The proper inquiry is not simply whether Ramirez's will was overborne by the  agents' illegal entry, but also whether his consent was a "product" of that  illegality. The Government has failed to carry its burden of showing that it was  not.


86
The government may defeat a motion to suppress by demonstrating a break in the  causal chain.... [I]ntervening events or circumstances independent of the  primary illegality may have so attenuated the causal connection as to  dissipate the taint of unlawful police action.... While a "but for" connection  between the unlawful police conduct and the defendant's response will not in  itself establish the requisite causal link, neither will an act by a  defendant, which may in some sense be considered "voluntary," necessarily  break the causal chain.


87
United States v. Bailey, 691 F.2d 1009, 1013 (11th Cir.1982) (internal citations  omitted). In the instant case, Ramirez's consent to search came approximately  three minutes after DEA agents kicked in his door, entered the apartment,  ordered him onto the floor, and handcuffed him. Ramirez was read his Miranda  warnings as agents conducted a protective sweep of the entire apartment, and was  then asked where the drugs were located. After being told to "just make things  easy and tell [the agents] where the drugs were," Ramirez stated that they were  under the sink in the master bathroom.


88
Even assuming that Ramirez's consent was voluntary, we hold that the consent was  nonetheless a product of the unlawful arrest. "Miranda warnings do not, without  more, dissipate the taint of an illegal seizure." Robinson, 625 F.2d at 1220  (citing Dunaway, 442 U.S. at 217-20, 99 S.Ct. at 2258-60). Applying the factors  set forth in Brown, 422 U.S. at 603, 95 S.Ct. at 2261, there was neither a  significant lapse of time nor any intervening circumstance which could be said  to have dissipated the effect of the illegality. The agents' unlawful conduct in  entering the apartment and seizing Ramirez, while not "flagrant," had no legal  justification.


89
Finally, the fact that Ramirez signed a consent form after the search was  complete does not persuade us that his consent was not the product of the  illegal arrest. In Brown v. Illinois, the Supreme Court noted that where Brown  had already given one confession during the course of his illegal detention,  believed by him to be admissible (although it was not), this belief "bolstered  the pressures for him to give the second [confession], or at least vitiated any  incentive on his part to avoid self-incrimination." 422 U.S. at 605 n. 12, 95  S.Ct. at 2262 n. 12. Thus, the second confession was held to be "the result and  the fruit of the first." Id. at 605, 95 S.Ct. at 2262. The same reasoning  applies here, where Ramirez had already disclosed the location of the drugs and  knew that the agents had found them. After agreeing to "just make things easy  and tell [the agents] where the drugs were," Ramirez had no reason to refuse to  sign a form memorializing what he had already done. Thus, the consent form  cannot be viewed as an intervening circumstance sufficient to dissipate the  taint of Ramirez's unlawful arrest.

IV.

90
Although the district court was correct in finding that there were no exigent  circumstances to support the warrantless entry of Ramirez and Santa's apartment,  the district court nonetheless erred by applying the wrong legal standard to  Ramirez's consent to search. Because Ramirez's consent was tainted by his  unlawful arrest, it was insufficient to legitimate the search of his residence. Thus, we REVERSE the district court's denial of Santa's motion to suppress and  REMAND the case to the district court for further proceedings consistent with  this opinion.


91
SO ORDERED.



NOTES:


*
 Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by  designation.


1
  While the October 5 conversations between the CI and Ramirez and Santa were  recorded and transcribed, prior and subsequent unrecorded conversations were  only summarized in written DEA reports. Portions of the summarized conversations  are inaccessible, as they were "blacked out" to conceal sensitive information  such as the identities of the CI and the undercover DEA agent. The substance of  the DEA reports was introduced by oral testimony during the suppression hearing.


2
 Because the CI was not wearing a body wire during this meeting, he left the  Store at some point to inform a surveilling undercover agent that the  transaction would take place at Ramirez and Santa's apartment.


3
 During a recorded phone conversation on October 5, Ramirez told the CI to "come  to my house, you bring the money." Later that day, the following exchange took  place during a recorded phone call between the CI and Santa:
CI: I will come to your house and pick it up.
Santa: Fine.
CI: When ...
Santa: I'll ... I'll talk to the guy, then I will call you.
This information led DEA agents to believe that subsequent transactions would  take place at Ramirez and Santa's apartment. At the suppression hearing  discussed infra, Part I.B., DEA Agent Jeffrey LeClair testified that "[the DEA]  had an agent set up at the Club Lakes Apartment [on October 7], doing  surveillance, figuring they would go back to that location."


4
 It may be inferred from the record, however, that the undercover agent was  probably within walking distance of the apartment. On cross-examination during  the suppression hearing, DEA Agent Jeff LeClair testified that as soon as the CI  exited the apartment, he gave the agents a prearranged visual signal. When asked  whether "the informant, when he came out, ... went up to the undercover agent's  car," Agent LeClair responded, "He never made it that far." There was apparently  no need to continue the ruse once the agents entered the apartment, which  occurred less than one minute after the CI gave the signal. LeClair's statement  suggests, however, that had the agents not approached the apartment so quickly,  the CI might have reached the undercover agent's vehicle.


5
 The protective sweep conducted while Ramirez was being detained on the floor did  not uncover the drugs.


6
 There is evidence that Ramirez understood at least some English, as he had been  speaking to the agents in English prior to being presented with the consent  form. Spanish, however, is Ramirez's native language.


7
 Also added to the consent form, in Ramirez's handwriting, was Ramirez's express  consent to a search of his vehicle.


8
 Agents LeClair and Mokwa testified that only two to three minutes passed between  the police entry and Ramirez's statement that the drugs were in the master  bathroom.


9
 Gallego did not file a motion to suppress, as he had no standing to contest the  search of the apartment.


10
 The initial district court judge who handled the case adopted only part of the  magistrate's R & R, but later disqualified himself upon Santa's motion.


11
 The following exchange occurred during LeClair's cross-examination by defense  counsel during the suppression hearing:
Q: There was no indication that-there was police surveillance there. Correct? In  other words, you were all in unmarked undercover units?
A: Yes.
Q: And there was no indication that any of the individuals, Mr. Ramirez and Ms.  Santa, were aware of police presence, correct?
A: I don't know at what point you're referring to.
Q: At the very point he comes out, the informant comes out at 7:08, in the  evening, when he comes out, he gives the prearranged signal, you had not at all,  referring to law enforcement, no one from law enforcement had announced their  presence, is that correct, prior to that happening?
A: No, sir....
Q: Did law enforcement officers inform any one that they were there conducting  surveillance?
A: No, sir.
Q: Did any law enforcement officers ever press a siren or a button I guess in  your vehicles to indicate that the police had arrived?
A: No, sir.


12
 The record fails to set forth the layout of the golf course abutting defendants'  apartment, and is silent as to what kind of foliage, if any, lay between the  apartment and the golf course.


13
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc),  this court adopted as binding precedent all decisions of the former Fifth  Circuit handed down prior to October 1, 1981.


14
 In United States v. Nixon, 918 F.2d 895 (11th Cir.1990), we addressed the issue  in a footnote, stating that "we note that [anticipatory search] warrants are  appropriate only where the contraband is on a 'sure course' to a known  destination, such as through the mail." Nixon, 918 F.2d at 903 n. 6. It is well  settled, however, "that no opinion can be considered as binding authority unless  the case calls for its expression." Indiviglio v. United States, 249 F.2d 549,  561 (5th Cir.1957), rev'd on other grounds by Indiviglio v. United States, 357  U.S. 574, 78 S.Ct. 1381, 2 L.Ed.2d 1547 (1958). As the court's statement in  Nixon was unnecessary to its decision, it is dictum and does not control our  decision in this case.


15
 We note that this language most often appears in cases dealing with "stale"  search warrants, i.e., warrants that, when issued, were based on information too  old to create a sufficient probability that the items sought were still at the  location to be searched. In other words, the passage of time made it more likely  that the circumstances upon which the warrant was issued had changed, thus  dissipating probable cause. See, e.g. United States v. Bervaldi, 226 F.3d 1256,  1264-65 (11th Cir.2000). The argument against anticipatory warrants is just the  opposite: that the facts giving rise to probable cause have not yet occurred.  The response, simply put, is that probable cause to believe that the contraband  is at the location to be searched exists when the contraband arrives there. If  it does not arrive within the parameters set forth in the warrant, the warrant  does not "mature," and no search can lawfully be made.


16
 Fed.R.Crim.P. 41(c)(2)(A) states, "If the circumstances make it reasonable to  dispense, in whole or in part, with a written affidavit, a Federal magistrate  judge may issue a warrant based upon sworn testimony communicated by telephone  or other appropriate means, including facsimile transmission."


17
 As Justice Jackson aptly noted in Johnson v. United States, 333 U.S. 10, 13-14,  68 S.Ct. 367, 369, 92 L.Ed. 436 (1948):
The point of the Fourth Amendment, which often is not grasped by zealous  officers, is not that it denies law enforcement the support of the usual  inferences which reasonable men draw from evidence. Its protection consists in  requiring that those inferences be drawn by a neutral and detached magistrate  instead of being judged by the officer engaged in the often competitive  enterprise of ferreting out crime.


18
 We note, however, that
[a]n illegal arrest, without more, has never been viewed as a bar to subsequent  prosecution, nor as a defense to a valid conviction. The exclusionary principle  of Wong Sun and Silverthorne Lumber Co. delimits what proof the Government may  offer against the accused at trial, closing the courtroom door to evidence  secured by official lawlessness. [Appellant] is not [himself] a suppressible  "fruit," and the illegality of his detention cannot deprive the Government of  the opportunity to prove his guilt through the introduction of evidence wholly  untainted by the police misconduct.
United States v. Crews, 445 U.S. 463, 474, 100 S.Ct. 1244, 1251, 63 L.Ed.2d 537  (1980) (internal citations omitted).


19
 The magistrate judge acknowledged as much in his R & R, stating that "Agent  LeClair testified that the agents went to the apartment to arrest ... Ramirez,  and possibly ... Santa."


20
 Had Ramirez or Santa left the apartment, the agents would not have needed a  warrant to effect their immediate arrest. In such a case, the necessary inquiry  would not be whether there was a warrant or whether there was time to get one,  but whether there was probable cause for the arrest. 21 U.S.C.  878 provides  that:
(a) Any officer or employee of the Drug Enforcement Administration or any State  or local law enforcement officer designated by the Attorney General may -
. . . .
(3) make arrests without warrant (A) for any offense against the United States  committed in his presence, or (B) for any felony, cognizable under the laws of  the United States, if he has probable cause to believe that the person to be  arrested has committed or is committing a felony.
21 U.S.C.  878(a)(3) (1994). Thus, agents could have lawfully arrested Ramirez  or Santa without a warrant the moment they exited the apartment. See United  States v. Watson, 423 U.S. 411, 423-24, 96 S.Ct. 820, 827-28, 46 L.Ed.2d 598  (1976) (holding that an officer may make a warrantless arrest in a public place  if the officer has probable cause to believe that the suspect has committed a  felony).